Citation Nr: 0934850	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  96-50 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by which the RO, inter alia, 
determined that sufficient new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a nervous condition.  The Board initially 
reviewed the matter in July 1998 and broadened the issue to 
new and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, as 
the record reflected a number of psychiatric diagnoses.  At 
that time, the Veteran had submitted additional evidence 
without waiving initial consideration by the RO.  
Consequently, the Board remanded the appeal for RO initial 
consideration of the additional evidence.  

The matter came before the Board a second time in August 2002 
and the Board reopened the Veteran's claim of entitlement to 
service connection for a psychiatric disorder and sought to 
develop additional evidence internally under 38 C.F.R. 
§ 19.9(a)(2) (2002), which was subsequently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Following a change in VA 
policy, the Board ceased its internal development of evidence 
and remanded the claim to the RO in October 2003, for further 
development. 

This case was last before the Board in June 2006.  At that 
time, the Board remanded the matter to the RO for further 
procedural and evidentiary development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

Unfortunately, the Board is compelled to remand this case for 
additional development due to the lack of compliance with the 
requests made in the June 2006 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

In June 2006, the Board asked that the RO to provide the 
Veteran notice under the Veterans Claims Assistance Act of 
2000 (VCAA) specific to the claim of service connection for 
PTSD pursuant to 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2008) and other applicable precedent.  Establishing 
service connection for PTSD entails elements that are not 
part of claims of service connection for other disabilities.  
See 38 C.F.R. § 3.304 (2008).  The RO sent the Veteran a VCAA 
notice letter in August 2006 indicating the type of evidence 
that could support a claim of service connection for PTSD, 
but the letter did not detail the elements inherent to the 
PTSD claim, stressor information.  Thus, a new VCAA letter 
detailing the requirements for establishing service 
connection for PTSD must be sent to the Veteran.

In June 2006, the Board also asked that the RO to make an 
additional attempt to obtain treatment records from the 
Mental Health Clinic, Fort Hood, Texas from 1970.  The RO did 
make such a request in August 2006, but the record is silent 
as to a response from the National Personnel Records Center 
(NPRC).  In the June 2006 remand, the Board stated that if a 
negative response was received from all agencies contacted, 
the Veteran should be informed of VA's efforts to obtain 
these records and how it intends to proceed with the claim.  
38 C.F.R. § 3.159(e) (2008).  Thus, one additional attempt to 
locate these records should be made, and if they are not 
located, the Veteran should be informed of VA's efforts to 
obtain these records and how it intends to proceed with the 
claim.  Id.

Finally, because a stressor has been verified, after the 
Veteran has been sent the requested VCAA notice, a VA PTSD 
examination should be provided as directed below.  A new 
examination is ordered to ensure that the Veteran has a 
meaningful opportunity to participate in the examination.  38 
C.F.R. §4.2 (2008); see also Ardison v. Brown, 6 Vet. App. 
405, 407 (1994) (inadequate examination frustrated judicial 
review).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO/AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO/AMC 
should provide the appellant written 
notification specific to his claim for 
service connection for a psychiatric 
disorder, including PTSD.  This should 
include an explanation of stressors and a 
request for specific PTSD stressor 
information.  

2.  The RO/AMC should contact the NPRC or 
any other appropriate agency and request 
treatment records from the Mental Health 
Clinic, Fort Hood, Texas, from 1970.  If 
reasonable efforts do not result in the 
production of the records, the Veteran 
must be notified in accordance with 38 
C.F.R. § 3.159(e).

3.  After completion of the above, 
schedule a VA PTSD examination to 
determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD are satisfied.  If PTSD is 
diagnosed, the stressor or stressors upon 
which that diagnosis is based must be 
enumerated.  As to any other psychiatric 
diagnosis rendered, the examiner must 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the particular disability is related 
to service.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  

4.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

